


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the "Agreement") is entered into as of
February 1, 2014 (the "Effective Date") by and between Technical Consumer
Products, Inc., a Delaware corporation ("TCP"), as the employer; and Brian
Catlett ("Executive"), as the employee. TCP and Executive are referred to
collectively in this Agreement as the "Parties" and individually as a "Party".


RECITALS


TCP has agreed to employ Executive and Executive has agreed to accept such
employment, subject to the terms and conditions set forth herein.


Therefore, in consideration of the promises and the mutual covenants and
agreements set forth herein, the Parties agree to enter into this Agreement as
follows:


1.    Position and Duties


(a)TCP hereby employs Executive as its Chief Financial Officer or such other
position of reasonably comparable or greater status and responsibilities, as
determined by the Board of Directors of TCP (the "Board") or the Chief Executive
Officer of TCP (the "CEO"), and Executive agrees to serve TCP as such, upon the
terms and conditions hereof.


(b)Executive shall report to the CEO, and Executive's primary responsibilities
shall be as (i) Chief Financial Officer (ii) such other duties as assigned by
the Board or the CEO as are customary to persons in the same or similar capacity
of an enterprise comparable to TCP. Executive will be a member of the TCP's
Executive Team with responsibility for determining the long-term direction and
goals of TCP, and for developing strategies and tactics to meet those goals,
along with all other duties as assigned by TCP. Executive shall also discharge
such duties and authority as are generally incident to such position, or to such
other senior management position as TCP shall determine, provided that such
other position shall be comparable in authority and responsibility to the
position specified above.


(c)Executive agrees to devote all of Executive's employment time and attention
to the affairs of TCP and use Executive's best efforts to promote the business
and interests of TCP and that Executive will not engage, directly or indirectly,
in any other occupation during the term of employment; it being acknowledged by
the Parties that, absent a breach of Sections 5 or 6 of this Agreement, it will
not be a violation of this Agreement for Executive to (i) engage in and serve
such civic, community, charitable, educational or religious organizations as
Executive may reasonably select and (ii) manage Executive's personal, financial
and legal affairs, so long as the activities in (i) and (ii) do not unreasonably
interfere with the performance of Executive's duties and obligations under this
Agreement. Executive further acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of TCP, and not to do any act which would injure the business,
interests, or reputation of TCP or any of its subsidiaries. Executive represents
and warrants to TCP that Executive is under no contractual commitments
inconsistent with Executive's duties and obligations set forth in this
Agreement.


2.
Term



The term of employment hereunder ("Term") shall commence on the Effective Date
hereof and shall continue for a period of three (3) years (unless earlier
terminated pursuant to any of Section 7 of this




--------------------------------------------------------------------------------




Agreement) (the "Initial Term"). Unless earlier terminated, Executive's
employment with the TCP shall automatically renew for successive one (1) year
periods following the Initial Term (each such extension being referred to as a
"Renewal Term"; and the Initial Term and all Renewal Terms being collectively
referred to as the "Term of Employment") unless written notice is provided by
either Executive or TCP to the other Party no later than ninety (90) days prior
to the expiration of the then current Term of Employment that renewal of the
Agreement is not desired.


3.
Compensation



In consideration of, and in exchange for, the services to be provided by
Executive (including, without limitation, all services to be rendered by
Executive as an officer and/or other duties may be assigned by TCP), Executive
shall receive the amounts and benefits set for hereunder.


(a)Base Salary. Executive's annual base salary (the "Base Salary") shall be
$265,000.00, which Base Salary will be payable in accordance with the payroll
practices and procedures of TCP for executive and management level employees, as
in effect from time to time. All amounts payable under this Section 3, including
without Limitation the Base Salary, shall be paid less all applicable taxes,
social security payments and other items that TCP is required by Jaw to withhold
or deduct therefrom. The Base Salary shall be subject to annual review by the
CEO or the Board, if applicable, but may not be decreased during the then
current Term hereof. If any change to the Base Salary is made pursuant to the
previous sentence, Executive's new level of Base Salary shall be Executive's
Base Salary for purpose of this Agreement.


(b)Incentive Bonus. During the Term of this Agreement, Executive shall be
eligible to receive in addition to the Base Salary an incentive bonus (the
"Incentive Bonus") for each of TCP's fiscal years ending during the Term in an
amount of up to 50% of the Base Salary upon the achievement of the management
objectives set out for each fiscal year by the CEO or the Board, as applicable.
The Incentive Bonus shall be paid as promptly as possible after the
determination that the Incentive Bonus was earned, in accordance with the
preceding sentence, but in all events, if earned, by March 15th of the year
immediately following the close of the applicable fiscal year. Nothing contained
hereunder shall prohibit the Board from suspending or declining to make a
payment of the Incentive Bonus if it is deemed necessary by the Board or the CEO
as to bonus payments for all executive officers.


(c)Stock Option. Executive shall be eligible for such equity-based awards, if
any, as may be commensurate with Executive's position and performance, if, when
and as determined by the Board in its discretion. Any such award shall be
subject to all terms determined by the Board or, if applicable, as set forth in
any applicable equity plan.


4.
Other Benefits



During the Term of this Agreement and for services rendered hereunder, Executive
shall also be entitled to receive other benefits which are, and may be in the
future, generally available to TCP full-time employees and members of TCP's
Executive Team, subject to eligibility and other applicable requirements, which
benefits may include:


(a)Group Insurance. Group insurance programs as in effect from time to time,
with normal benefits and contributions to apply, including Health, Dental,
Vision, Disability, and Life (including family coverage) as applicable.






--------------------------------------------------------------------------------




(b)401(k) and Other Retirement Plans. Any qualified pension or profit sharing
plan established by TCP and any other benefit plans or programs established by
TCP as in effect from time to time.


(c)Other Benefits. Annual vacation, paid holidays, sick leave, long term
disability policies of insurance, and other similar benefits as provided from
time to time by TCP to TCP's Executive Team.


(d)
Reimbursement of Business Related Expenses. Prompt reimbursement for reasonable
expenses incurred by Executive in performing services hereunder during the Term,
in accordance with the policies and procedures then in effect and established by
TCP for its employees.



(e)
Car Allowance. Executive shall receive a monthly car allowance of $800.00.



(f)Other. Notwithstanding the foregoing, TCP may, in its discretion, at any time
and from time to time, change or revoke any of its employee or executive
benefits plans, programs or policies and Executive shall not be deemed, by
virtue of this Agreement, to have any vested interest in any such plans,
programs or policies, but shall be entitled to participate in any such plans,
programs or policies on the same basis and terms as are applicable to all senior
executives of TCP generally.


5.
Restrictive Covenants



(a)Non-Competition: Non-Solicitation. The Parties hereto recognize that
Executive's services are unique and the Restrictive Covenants on Executive set
forth in this Section 5 are essential to protect the business (including trade
secret and other confidential information disclosed by TCP to, learned or
developed by Executive during the course of employment by TCP) and good will of
TCP. As part of the consideration for the compensation and benefits to be paid
to Executive hereunder, Executive agrees that during the Term of this Agreement,
or if later, through the date Executive ceases to be employed by TCP, and for a
period of 24 months thereafter (the "Covenant Period"), Executive shall not:


(i)Own, manage, control or participate in the ownership, management or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
limited liability company, partnership, proprietorship, firm, association or
other business entity,
or otherwise engage in any business that is engaged in any manner in, or
otherwise competes with, the business of TCP or any of the TCP's affiliates or
subsidiaries (A) as conducted during the Term of Employment or, if later,
through the date Executive ceases to be employed by TCP, or, (B) to Executive's
knowledge, planned to conduct business during the Term of Employment or, if
later, through the date Executive ceases to be employed by TCP, in each instance
in any geographic area where TCP or any of TCP's affiliates or subsidiaries
conducted or, to Executive's knowledge, planned to conduct business(such
geographic area, the "Territory"). Notwithstanding the foregoing, the ownership
of not more than one percent (1%) of the stock of any publicly traded
corporation will not be deemed a violation of this covenant;


(ii)Approach, solicit or otherwise transact any business in any manner
pertaining to suppliers or customers of TCP or any of its subsidiaries or
affiliates, or take any action to cause such suppliers or customers to not
transact business in any manner with TCP or any of its subsidiaries or
affiliates, which, in any manner, would have, or is likely to have, an adverse
effect upon TCP or any of its subsidiaries or affiliates; and




--------------------------------------------------------------------------------






(iii)Induce any employee of TCP or any of its subsidiaries or affiliates, or
suppliers or agents of TCP or any of its subsidiaries or affiliates to terminate
his or her employment with TCP or any of its subsidiaries, affiliates or
suppliers, or hire or assist in the hiring of any such employee by any person or
entity not affiliated with TCP.


For purposes of this Agreement, "affiliate" shall mean any entity which owns or
controls, is owned or controlled by, or is under common ownership or control,
with TCP.


(b)Non-Disparagement. During the Term of Employment and for a period of five (5)
years thereafter, the Parties will not, directly or indirectly, make any public
or private statement (whether orally or in writing) that disparages, denigrates
or maligns the other, or their respective businesses, activities, operations,
affairs, reputations, or prospects.


6.
Confidentiality



Executive acknowledges that it is the policy of TCP and its subsidiaries or
affiliates to maintain as secret and confidential all valuable and unique
information herebefore or hereafter acquired, developed or used by TCP and its
subsidiaries relating to the business, operations, employees and customers of
TCP and its subsidiaries or affiliates, which information gives TCP and its
subsidiaries or affiliates a competitive advantage in the industry, and which
information includes, but is not limited to, technical knowledge, know-how or
trade secrets and information concerning the operations, sales, personnel,
suppliers, customers, costs, profits, markets, pricing policies, and other
confidential materials, as well as any of the foregoing that is owned by third
parties and that TCP or its subsidiaries or affiliates have a duty to hold
confidential (the "Confidential Information").


(a)Non-Disclosure. Executive recognizes that the services to be performed by
Executive are special and unique, and that by reason of Executive's duties,
Executive will acquire or learn Confidential Information. Executive recognizes
that all such Confidential Information is the sole and exclusive property of TCP
and its subsidiaries or affiliates. As part of consideration of the compensation
and benefits to be paid to Executive under this Agreement, Executive agrees not
to disclose the Confidential Information to anyone outside TCP, and not to use
the Confidential Information other than for the performance of Executive's
duties hereunder, either during or after the employment by TCP, except as
authorized by TCP in connection with performance of the duties set forth in this
Agreement, or other duties assigned by TCP from time to time.


(b)Return of Confidential Information. Executive agrees to deliver promptly upon
termination of employment with TCP, or at any time requested by TCP, all memos,
notes, records, reports, manuals, drawings, and any other documents containing
any Confidential Information, including all copies of such materials which
Executive may then possess or have under Executive's control.


(c)Ownership of Trade Secrets: Assignment of Rights. Excluding those brought to
TCP and its subsidiaries or affiliates by Executive and disclosed by Executive
in TCP standard Employee Confidentiality Agreement executed as of the Effective
Date, Executive agrees that all know-how, documents, reports, plans, proposals,
marketing and sales plans, client lists, client files and materials made by
Executive or by TCP and its subsidiaries (the "Work Product") are the property
of TCP and its subsidiaries and shall not be used by Executive in any way
adverse to the interests of TCP and its subsidiaries or affiliates . Executive
assigns to · TCP and its subsidiaries any rights that Executive may have in any
such Work Product. Executive shall not deliver, reproduce or in any way allow
such documents or things to be




--------------------------------------------------------------------------------




delivered or used by any third party without specific direction or consent of
the Board. Executive assigns to TCP and its subsidiaries or affiliates any
rights, which Executive may have in any such trade secret or proprietary
information. Likewise, Executive shall not disclose to TCP and its subsidiaries
or affiliates, use in TCP and its subsidiaries or affiliates business, or cause
TCP and its subsidiaries or affiliates to use, any information or material that
is a trade secret of others.


7.
Termination



Notwithstanding any other term or prov1s1on contained in this Agreement, this
Agreement and the employment hereunder may be terminated prior to the expiration
under the following circumstances:


(a)Death. Upon Executive's death, this Agreement shall automatically terminate.


(b)Disability. Upon Executive becoming "Permanently Disabled", which, for
purposes of this Agreement, shall mean Executive's incapacity due to physical or
mental illness or cause or other disability, which results in the Executive
being substantially unable to perform the essential functions of Executive's
duties after reasonable accommodations made by TCP, as reasonably determined by
the Board, for (i) a period of ninety (90) consecutive days, or (ii) a period of
ninety (90) calendar days out of any period of three hundred and sixty (360)
consecutive calendar days during the Term of Employment, then TCP shall have the
right to terminate this Agreement upon thirty (30) days written notice to
Executive.


(c)Termination by TCP for Cause. Upon a written notice to Executive from TCP,
TCP may terminate this Agreement for Cause. For purpose of this Agreement,
"Cause" shall mean termination by action of the Board because of Executive's:


(i)Substantial or repeated failure to perform without good reason (other than
physical or mental disability or death) the duties set forth in this Agreement
or as reasonably directed by the CEO or the Board that are consistent with the
scope and nature of Executive's duties and responsibilities;


(ii)Gross negligence, self dealing (without prior consent of TCP) or willful
misconduct of Executive in connection with the performance of Executive's duties
hereunder, including without limitation, misappropriation of funds or property
of TCP, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of TCP or any willful act or gross
negligence having the effect of injuring the reputation, business or business
relationships of TCP and its subsidiaries or affiliates;


(iii)material violation of any statutory or common law duty of loyalty to TCP or
its subsidiaries or affiliates;


(iv)Conviction of, a plea of nolo contendere, or a guilty plea to a felony or a
crime of moral turpitude, fraud, embezzlement or theft; or


(v)Any material breach of any covenants under this Agreement or other material
policy of TCP.


As to clause (i) and (v), "Cause" will exist only if such breach or default is
not cured in all material respects within fifteen (15) days after written notice
thereof has been given to Executive by TCP; provided that circumstances did not
then exist or subsequently arise that would permit TCP to terminate Executive




--------------------------------------------------------------------------------




for "Cause" pursuant to clause (ii), (iii) or (iv); and provided, further, that
no opportunity to cure shall be provided if such breach or default is not
curable.


(d)Termination by TCP without Cause. Upon fifteen (15) days prior written notice
to Executive, TCP may terminate this Agreement without any Cause;


(e)Termination by Executive with Good Reason. Executive shall also have the
right to terminate this Agreement upon not less than fifteen (15) days prior
written notice to TCP, within sixty (60) days after occurrence of the following
"Good Reason" (except that if TCP has provided notice of termination for
"Cause", Executive may not terminate this Agreement for "Good Reason"):


(i)Material diminution in the nature of Executive's title, duties, authorities
and responsibilities set forth in this Agreement by TCP unless Executive
expressly consents, or relocates Executive's principal place of employment by
more than fifty (50) miles from TCP's current location from which Executive
works;


(ii)Material reduction in the nature of Executive's compensation as established
under this Agreement unless Executive expressly consents (this Section
7(e)(ii) does not apply to any reduction by TCP with respect to a general
readjustment of all executive officers' compensation level for reasonable
business purposes);


(iii)Change in reporting structure materially and adversely affecting Executive
without prior written consent by Executive; or


(iv)A material breach by TCP of any material sections of this Agreement.


As to clause (i) through (iv), "Good Reason" will exist only if such diminution,
reduction, change or breach is not cured in all material respects within fifteen
(15) days after written notice thereof has been given to TCP by Executive
provided, that no opportunity to cure shall be provided if such diminution,
reduction, change or breach is not curable.


(f)Termination by Executive without Good Reason. Executive may terminate this
Agreement and resign from Executive's employment hereunder without any Good
Reason upon not less than sixty (60) days prior written notice to TCP.


8.
Severance Benefits



Upon termination of this Agreement regardless of any reason, including Cause,
Executive will receive (i) continuation of health insurance benefits to the
extent required by applicable law, and (ii) any Base Salary earned, but unpaid,
any unused vacation time, any Incentive Bonus earned, but unpaid, from a prior
calendar year, and any business expenses incurred in accordance with TCP's
reasonable requirements with respect to the reporting and documentation of such
expenses, but not yet reimbursed, up to the date of termination and, except as
set forth below or in any applicable benefit or option plan or as otherwise
required by law, TCP shall have no further payment obligations hereunder.
Executive shall also be entitled to receive severance benefits described below:


(a)Termination by TCP without Cause: Termination by Executive with Good Reason
or Non-Renewal. If (x) the Term of Employment expires and this Agreement is not
renewed by TCP (other than because the Executive gave notice of her election not
to renew the Term of Employment), or (y) this




--------------------------------------------------------------------------------




Agreement and Executive's employment hereunder is terminated by TCP before the
expiration of the Term without Cause pursuant to Section 7(d), or by Executive
for Good Reason as defined in Section 7(e) (any such event in (x) or (y), a
("Termination Event") , Executive shall receive, conditioned on the Executive's
execution, delivery and non­ revocation (and the expiration of any applicable
period of revocation) of a fully enforceable release in the form attached as
Exhibit A, within thirty (30) days of the date of the Termination Event, all of
the following for a period of eighteen months (18) months from the date of the
Termination Event (the "Severance Period"):


(i)Payment equal to Executive's then Base Salary payable by TCP in regular
installments in accordance with the payroll practices and procedures of TCP for
its executive and management level employees, as then in effect; and


(ii)The earned but unpaid Bonus for the preceding fiscal year before the
effective date of termination, and prorated Bonus for the current fiscal year
(provided however, no such Bonus need be paid until the date it is calculated
for the full fiscal year pursuant to Section 3(b) above and any applicable plan
and then only paid if such Bonus is earned pursuant to Section 3(b) above and
any applicable plan); and


(iii)Continuation of TCP's medical, dental, and other health benefit plans on
terms no less favorable than those provided to employees of TCP (provided that
Executive continues to make the required employee contributions) Executive's, or
his eligible beneficiaries, COBRA rights shall commence after the Severance
Period in accordance with applicable state and federal laws; and


(iv)Executive shall be paid on the date Executive's employment is terminated any
accrued or unused vacation.


(v)For purposes of clarification the provisions of this Section 8(a) shall
remain enforceable regardless of whether there is a Change of Control as defined
in Section 8(b) herein.


(vi)Payments provided above shall commence or be paid beginning on the first
payroll date on or after the 30th day following the date of the Termination
Event.


(vii)Notwithstanding anything to the contrary contained herein including in
clause (vi) above, if the Company has any stock which is publicly traded on an
established securities market or otherwise and the Executive is a "specified
employee" of the Company within the meaning of Section 409A of the Code and the
Treasury Regulations thereunder, any payments that would otherwise be paid
during the six month period following the date of the Termination Event that
constitute "deferred compensation" within the meaning of Section 409A of the
Code and the Treasury Regulations thereunder, taking into account all applicable
exceptions such as the exception for an involuntary separation from service set
forth in Treasury Regulations Section l.409A-l (n), will be deferred and paid on
the date which is six months and one day following the date of the Termination
Event.


(b)Change in Control. In the event of a Change in Control (as defined below), as
a result of which Executive is not offered the same or comparable position in
the surviving company, Executive may, within sixty (60) days of the effective
date of such Change in Control, terminate this Agreement, upon not less than
thirty (30) days prior written notice, with the effects as provided herein for a
termination by Executive with Good Reason. In addition to the Severance Benefits
provided in the above Section 8 (a),




--------------------------------------------------------------------------------




the Stock Option offered to Executive, if any, shall accelerate and become
vested and exercisable immediately as of the effective date of termination.


For purposes of this Agreement, "Change of Control" shall mean:


(i)TCP merges or consolidates with any other corporation (other than one of
TCP's subsidiaries or parents), as a result of which TCP is not the surviving
company, or the shares of TCP voting stock outstanding immediately after such
transaction do not constitute, become exchanged for or converted into more than
50% of the Voting Shares of the surviving company;


(ii)TCP sells or disposes of all or substantially all of its assets to any other
person or entity; or


(iii)Any third person or entity (other than present stockholders of TCP or their
affiliates) shall become directly the Beneficial Owner, as defined by Rule 13(d)
-3 under the Securities Exchange Act of 1934, of at least 50% of the Voting
Shares of TCP's then outstanding voting securities.


For purposes of this Agreement, Voting Shares shall mean the combined voting
securities entitled to vote in election of directors of a corporation, including
TCP, the merged or consolidated, or the new surviving company. "Change of
Control" does not include any transfers among present stockholders (or their
affiliates) of TCP or among TCP and its subsidiaries or affiliates, or offerings
of debt or equity funding of TCP in which TCP receives the proceeds of such
sale.


(c)In the event of Executive's death during the Severance Period all remaining
payments shall be paid in a lump sum to Executive's estate.


9.
Liability Insurance and Indemnification



TCP shall provide Executive with not less than the same directors and officers
liability insurance coverage as provided to each other member of the TCP
Executive Team. In the event TCP enters into indemnification agreements with
other members of the TCP Executive Team, TCP shall enter into substantially the
same agreement with Executive.


10.
Arbitration, Remedies and Survival



(a)Agreement. Except as otherwise provided in this Agreement, the Parties agree
that any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by confidential, final and
binding arbitration conducted in Cleveland, Ohio or such other location agreed
by the Parties hereto, in accordance with the National Rules for the Resolution
of Employment Disputes then in effect of the American Arbitration Association.
In the arbitration, the Parties will be entitled to all remedies that would have
been available if the matter were litigated in a court of law. The decisions of
the arbitrator shall be final, conclusive and binding on the Parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction. The Parties will be entitled to reasonable discovery of
essential matters as determined by the arbitrator. The fees and expenses of the
arbitration, including but not limited to legal fees and arbitrator's fees,
shall be borne as the arbitrators may determine to be appropriate. A judgment on
the arbitration award may be entered in any court of competent subject matter
jurisdiction in Cuyahoga County, Ohio.




--------------------------------------------------------------------------------






(b)Remedies. Executive acknowledges that he has been employed for Executive's
unique talents and that Executive's leaving the employment of TCP would
seriously hamper the business of TCP and that TCP will suffer irreparable damage
if any provisions of Sections 5 and 6 hereof are not performed strictly in
accordance with their terms or are otherwise breached. Executive expressly.
agrees and understands that the remedy at law for any breach by Executive of
Sections 5 and 6 will be inadequate and that the damages flowing from such
breach are not readily susceptible to being measured in monetary terms.
Accordingly TCP will be entitled, among other remedies, to immediate injunctive
relief and may obtain a temporary restraining order restraining any threatened
or further breach. Nothing in this Paragraph 10(b) will be deemed to limit TCP's
remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement which may be pursued or availed of by TCP. In the
event any court of competent jurisdiction determines that the specified time
period or geographical area set forth in Sections 5 and 6 is unenforceable, then
a lesser time period or geographical area that is determined by the court to be
enforceable shall be enforced. In the event Executive violates any legally
enforceable provision of Sections 5 or 6 as to which there is a specific time
period during which Executive is prohibited from taking certain actions or
engaging in certain activities, then, in such event the violation will toll the
running of the time period from the date of the violation until the violation
ceases.


(c)Survival. Sections 5, 6, 8 and 10 shall survive any termination of this
Agreement or the employment relationship of Executive by TCP.


11.Section 409A.


The parties intend for this Agreement to comply with Section 409A of the Code.
Any term used in this Agreement which is defined in Section 409A of the Code or
the Treasury Regulations thereunder shall have the meaning set forth therein
unless otherwise specifically defined herein. Any obligations under this
Agreement that arise in connection with the Executive's "termination of
employment", "termination" or other similar references shall only be triggered
if the termination of employment or termination qualifies as a "separation from
service" within the meaning of Section l.409A-l (h) of the Treasury Regulations.
The parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and Treasury Regulations thereunder in order to
preserve the payments and benefits provided hereunder without additional cost to
either party. The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption or exception from, or the
conditions of, Section 409A of the Code. Each payment under this Agreement,
including each installment of Base Salary payable pursuant to Section 8(a)(i) of
this Agreement, shall be considered a separate payment and not one of a series
of payments for purposes of Section 409A of the Code. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during such period of time
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.






--------------------------------------------------------------------------------




12.Miscellaneous


(a)Governing Law. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Ohio.


(b)Entire Agreement. This Agreement represents the entire understanding and
agreement between TCP and Executive concerning Executive's employment
relationship with TCP. This Agreement may not be amended or modified except in
writing by the Parties.


(c)Notices. Any notices or other communications under this Agreement shall be in
writing, signed by the party making the same, and shall be delivered by
personally or sent by certified or registered mail, postage prepaid, addressed
as follows:


If to Executive :
Brian Catlett





If to TCP :
Technical Consumer Products, Inc.

325 Campus Dr.
Aurora, OH, 44202
Attn.: Chief Executive Officer


(d)Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.


(e)Withholding. TCP may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes as shall be required to be withheld
pursuant to any law or government regulation or ruling.


(f)Waiver. The failure of either party to insist upon strict adherence or
compliance by the other party with one or more of the covenants and restrictions
contained herein, on one or more occasions, shall not be construed as a waiver,
nor shall such course of action deprive either party of the right to require
strict compliance therewith.


(g)Interpretation. The interpretation, construction and validity of this
agreement shall be governed by the laws of the state of Ohio. The parties hereby
irrevocably consent to the jurisdiction and venue of any state or federal court
in Ohio, with respect to any action brought under or relating to any term of
this Agreement.


(h)Assignment. This Agreement shall be binding upon and shall inure to the
benefit of TCP and its successors and assigns and shall be binding upon and
shall inure to the benefit of Executive and his heirs, estate and personal
representatives. Executive's interests hereunder is non-assignable.


(i)Headings and Captions. The headings and captions set forth under each of the
Articles, sections and subsections of this Agreement are for convenience of
reference and shall not be construed or interpreted to define, limit, abridge or
assist in the interpretation and/or scope or intent of this Agreement, which in
lieu thereof must be read in its entirety.


(j)Counterparts. This Agreement may be executed in one or more counterparts,
each counterpart




--------------------------------------------------------------------------------




being deemed an original, and the counterparts collectively being one and the
same instrument.


(k)No Rights Under Company Documentation. In the event a provision of this
Agreement conflicts with an employee handbook or manual, employment application,
corporation memorandum, or other materials provided to employees in connection
with their employment with TCP, the provision contained in this Agreement shall
govern.


(l)Unemployment Compensation Benefits. TCP shall not challenge an application
for unemployment compensation benefits to Executive, provided that such
application is submitted following the expiration of the Severance Period.
















IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Employment Agreement.




TCP, Inc.
 
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Ellis Yan
 
By:
/s/ Brian Catlett
Title:
President & CEO
 
Print name:
Brian Catlett
 
 
 
Address:
21111 Byron Road
 
 
 
 
Shaker Heights, OH









